Exhibit FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces Year End Earnings. Naperville, IL, March 19, 2009.Chicago Rivet & Machine Co. (NYSE Amex, symbol: CVR) today announced audited results for the year 2008 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Years Ended December 31 2008 2007 Net sales $28,518,931 $37,776,264 Income (loss) before income taxes (1,251,482) 1,921,072 Net income (loss) (825,482) 1,267,072 Net income (loss) per share (.85) 1.31 Average shares outstanding 966,132 966,132 Contact: Kimberly A. Kirhofer Chicago
